72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Horace J. RIVERS, Appellant,v.NORTHWEST AIRLINES, INC., a Minnesota corporation, Appellee.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 15, 1995.Filed:  December 21, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, GARTH,* and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Horace J. Rivers appeals the district court's grant of summary judgment to Northwest Airlines, Inc. on Rivers's age discrimination claim.  Having reviewed the record and the parties' briefs, we conclude Rivers is not entitled to relief.  We thus affirm the district court for the reason Rivers was neither actually nor constructively discharged from his employment.  See 8th Cir.  R. 47B.



*
 The HONORABLE LEONARD I. GARTH, United States Circuit Judge for the Third Circuit, sitting by designation